Citation Nr: 1035846	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-38 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include as secondary to a service-connected seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1942 to January 
1944.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A hearing before the undersigned Veterans Law Judge was held at 
the RO in January 2008.  The hearing transcript has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's psychiatric disorder was caused by the service-
connected seizure disorder.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder 
have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder, 
which he contends began in service and is related to his service-
connected epilepsy.  He reports that he has had "panic attacks" and 
depressed mood at least once a month for "all his adult life since" 
service, and he has indicated that the episodes are due to fear of 
the seizures.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  In addition, any increase in severity of a 
nonservice- connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-connected 
disease, will be service connected.  38 C.F.R. § 3.310.  

During the course of the appeal, VA amended 38 C.F.R. § 3.310 
(effective October 10, 2006) to implement the decision in Allen 
v. Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected condition.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amended 38 
C.F.R. § 3.310 institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be conceded 
and service connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and new 
versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  In determining whether statements 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The Veteran served from February1942 until January 1944, when he 
was medically discharged due to episodes of epilepsy in service.  
At the time of discharge, the Veteran reported no histories 
suggestive of a psychiatric disorder and examiners noted no 
findings suggestive of a psychiatric disorder.  

VA treatment records dated in 1964 reflect the Veteran's history of 
being afraid of "getting spells again."  He indicated that he 
associated his seizures with reading which caused him to be fearful, 
anxious, and somewhat depressed whenever he had to do any intensive 
reading.  These records note that the Veteran had been on Librium 
since approximately 1963.  Subsequent VA and private treatment 
records reflect additional complaints of and treatment for anxiety 
and depression, and in December 2009, a VA examiner determined that 
the Veteran had major depression.  

A VA examiner has opined that the Veteran's depression is at least as 
likely as not the result of a head injury in service.  See December 
2009 VA examination record.  VA has determined that service 
connection is not warranted for a head injury, however.  See October 
2004 rating decision.  Thus, in May 2010, the Board requested another 
opinion to resolve whether it is at least as likely as not that the 
currently diagnosed depression began in service or is causally 
related to service or a service-connected disability.  

The requested opinion was provided by a VA staff psychiatrist in 
August 2010.  The psychiatrist indicated that she had reviewed the 
available medical record and noted that the Veteran had been 
diagnosed with major depression, dysthymia, and anxiety disorder, 
that the Veteran was treated for seizure disorder while in the 
military, and that there was no record of treatment for depression 
while the Veteran was in the military.  The psychiatrist also noted 
that it did "appear that [the Veteran] has been treated for 
depression for the majority of his adult life and that he had 
consistently stated that he related both his anxiety and depression 
to the onset of the seizure disorder."  The psychiatrist reported 
that study has shown depression is more common in patients with 
seizure disorder than in the general population and that medications 
used in the treatment of seizure disorder may also cause problems in 
overall functioning which can lead to depression.  The psychiatrist 
noted that the treatment records reflect the Veteran's histories that 
social stressors were worsening his depression.  She believed that 
the worsening could be a function of epilepsy treatment, however.  
The psychiatrist further noted that the Veteran reported a history of 
traumatic brain injury in service and that depression was a common 
sequelae of traumatic brain injury.  She stated that, given the 
Veteran's history and the noted incidences of depression in both 
seizure disorder and traumatic brain injury, it would be presumptive 
to state definitively that the depression resulted from the seizure 
disorder.  However, she believed it was as likely as not that the 
depression is related to or caused by the seizure disorder.  

After review of the evidence, the Board finds that service 
connection is warranted for a psychiatric disorder based on the 
competent evidence that the Veteran's depression is secondary to 
the service-connected seizure disorder.  The Veteran is competent 
to report his symptomatic history, i.e. his history of recurrent 
psychiatric symptoms since the in-service seizure and his history 
that the episodes are preceded by increased fear of seizure, and 
the Board finds his history credible.  The Veteran's statements 
in this regard show a continuity of pertinent symptomatology to 
link his psychiatric disorder to his active duty service.  
Furthermore, the Board finds the August 2010 opinion by the VA 
staff psychiatrist that the Veteran's depression was caused by 
the seizure disorder is competent and probative.  The Board notes 
that the VA psychiatrist cites the Veteran's history of an in-
service brain injury in her opinion and acknowledges that service 
connection is not in effect for residuals of an in-service head 
injury.  However, although the psychiatrist indicates that brain 
injury often results in depression, she does not base her 
ultimate opinion on the history of brain injury; rather, she 
solely links the depression to the service-connected seizure 
disorder and provides a rationale for this conclusion.  As such, 
the Board finds the opinion is highly probative (see Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)), and, in the 
absence of countervailing evidence, the Board finds that service 
connection is warranted.  

The Board notes that VA has a duty to notify and assist claimants 
for benefits.  The decision above grants service connection, 
however.  As such, there is no further need to discuss compliance 
with the duties to notify and assist.  


ORDER

Service connection for a psychiatric disorder is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


